Case 1:20-cv-23617-KMW Document 8 Entered on FLSD Docket 02/09/2021 Page 1 of 2




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                Case No. 20-cv-23617-WILLIAMS

   MARQUAZE LEROY EDMONDS,

             Plaintiff,

             v.

   K. HEPBURN,

            Defendant.
                                               /


                                            ORDER

         THIS MATTER is before the Court on Magistrate Judge Lisette M. Reid’s Report

  and Recommendation (DE 6) screening Plaintiff’s 42 U.S.C. § 1983 Complaint (DE 1).

  Magistrate Judge Reid recommends that the case proceed only as to Plaintiff’s claims of

  excessive use of force and assault, but that Plaintiff be given leave to amend the

  remaining allegations in the Complaint. Plaintiff did not file objections to the Report.

         Upon and independent review of the Report (DE 6), the record, and applicable

  case law, it is ORDERED AND ADJUDGED:

            1. The conclusions in the Report (DE 6) are AFFIRMED AND ADOPTED.

            2. The Complaint shall PROCEED as to Plaintiff’s claims of excessive use of

                  force and assault against Defendant K. Hepburn.

            3. All remaining allegations are DISMISSED without prejudice. Plaintiff may

                  file an amended complaint curing the deficiencies outlined in the Report (DE

                  6) no later than March 11, 2021. Failure to file an amended complaint by

                  this date may result in dismissal of these remaining allegations with

                  prejudice.
Case 1:20-cv-23617-KMW Document 8 Entered on FLSD Docket 02/09/2021 Page 2 of 2




             4. The Clerk is directed to mail this Order (DE 8) to Plaintiff along with the

                Report and Recommendation (DE 6).

          DONE AND ORDERED in chambers in Miami, Florida, this 9th day of February,

  2021.




  CC:     Marquaze Leroy Edmonds, Pro Se
          Inmate #190162840
          Miami-Dade County Pre-Trial Detention Center
          Inmate Mail/Parcels
          1321 N.W. 13th Street
          Miami, FL 33125




                                              2
